Citation Nr: 0328378	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a skin disability, 
to include tinea pedis as due to exposure to Agent Orange. 

3.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  He was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In December 2000, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.

With respect to the appealed issues of entitlement to service 
connection for diabetes mellitus, residuals of a shell 
fragment wound of the left knee, tinnitus and left ear 
hearing loss, the Board notes that that these benefits were 
granted by the RO in rating decisions, dated in March 2002 
and June 2003.  In addition, on VA Appeal Status Election 
Form, dated in June 2002, the veteran withdrew his claims for 
service connection for heart murmur and for an increased 
evaluation for service-connected PTSD.  Therefore, the only 
issues remaining for appellate review are the ones listed on 
the front page of this decision.  

The claims for service connection for a skin disability, to 
include tinea pedis as secondary to exposure to Agent Orange 
and right ear hearing loss will be addressed in the remand 
following the Order section of this decision.  


FINDING OF FACT

The competent clinical evidence of record demonstrates 
hypertension was initially demonstrated years after the 
veteran's discharge from service, and has not been shown to 
be related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. § 1110, (West 2002) 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated October 29, 2001, and rating 
decisions, statements of the case, and supplemental 
statements of the case, informed the appellant of the 
evidence necessary to substantiate his claim for service 
connection for hypertension, as well as VA development 
activity.  As such, VA's duty to notify has been met.  See 
Quartuccio v. Principi, No. 01- 997 (U.S. Vet App. June 19, 
2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's 
hypertension claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Additionally, the October 29, 2001 letter provided 
the veteran one year in which to submit additionally 
evidence, and in a statement received in September 2003, the 
veteran's representative indicated on the veteran's behalf 
that he had nothing further to add to the record.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003)

The veteran maintains that he currently has high blood 
pressure which has its onset during active service.



Factual Background

An October 1965 examination for enlistment reflects that the 
veteran's blood pressure was 150/90.  The remainder of the 
service medical records, to include a March 1968 examination 
for separation report are negative for any elevated blood 
pressure readings.  Indeed, at separation the veteran's blood 
pressure readings while sitting and standing were 118/70 and 
104/66, respectively.  

Post-service private and VA examination and treatment 
reports, dating from 1974 to 2003, reflect that the first 
evidence of hypertension was in the 1990's.  Hypertension was 
diagnosed in July 1998.  When examined by VA in October 2002 
and in a January 2003 addendum, the veteran reported a 
history of having hypertension from the 1970's and 1980's, 
respectively.  The examiner entered diagnoses of hypertension 
due to noncomplaince with blood pressure medicine on the day 
of the examination and poorly controlled hypertension, 
respectively.  

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a cardiovascular disability becomes 
manifested to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2003).

Analysis

Although service medical records reflect an isolated elevated 
diastolic blood pressure reading of 90 at service entrance in 
October 1965, the remainder of the service medical records, 
to include a March 1968 service separation examination 
report, do not refer to, or even suggest, the presence of any 
hypertension or elevated blood pressure readings during 
service.  The post-service medical evidence on file reflects 
that the first clinical evidence of the veteran having 
hypertension was in the 1990's, decades after he was 
discharged from service.  Finally, there is no medical 
opinion on file linking the veteran's post-service 
hypertension to his active service, to include in-service 
aggravation or increase from the isolated diastolic blood 
pressure reading noted at service entrance in October 1965.

The veteran believes that his current hypertension had its 
onset during his active military service.  However, it is 
well established that as lay person without medical training, 
he is not competent to comment on medical matters such as the 
relationship between his hypertension and his service.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In short, there is no evidence of record that the veteran had 
hypertension during service or within the one-year 
presumptive period after service.  Nor is there any competent 
medical evidence which serves to link the veteran's current 
hypertension, which was first manifested in the 1990's, to 
his active military service.

The veteran's service personnel records indicate that he was 
awarded the Purple Heart Medal for a wound sustained in 
combat.  However, the appellant has never claimed that he 
incurred his hypertension while in combat, and all of the 
evidence shows no indication of any hypertension to include 
after leaving any combat zone. Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are inapplicable.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Entitlement to service connection for 
hypertension is not warranted.  The benefit sought on appeal 
is accordingly denied.


ORDER

Service connection for hypertension is denied. 


REMAND

The veteran's maintains that he has right ear hearing loss as 
a result of acoustic trauma sustained during service.  He 
also contends that he has a skin disability, to include tinea 
pedis of the feet, as a result of fighting in the wet and 
humid jungles and, in the alternative, as a result of having 
been sprayed with Agent Orange during Vietnam.  

The veteran's service personnel records indicate that he was 
awarded the Purple Heart Medal and that his military 
occupational specialty was a rifleman.  The appellant has 
claimed that he incurred his skin disability and right ear 
hearing loss while in combat in Vietnam.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable to these 
claims.

Skin disability

Service medical records reflect that the veteran was seen for 
a skin disability on his neck, face and penis during service.  
Post-service private and VA medical evidence reflects that 
the veteran has been diagnosed as having mild to moderately 
severe tinea pedis and mild tinea cruris.  However, the 
claims files are devoid of any medical opinion as to the 
etiology of the aforementioned skin disabilities, to include 
whether or not they may be dissociated from the clinical 
findings noted in service, to include exposure to Agent 
Orange.  The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Therefore, prior to final appellate 
review of the veteran's claim, he should be scheduled for an 
additional VA examination to determine the etiology of any 
skin disability, to include exposure to Agent Orange during 
active service in Vietnam.  

Right ear hearing loss

An audiological examination performed at service entrance in 
March 1966 revealed pure tone thresholds of the right ear of 
10, 0, 0, 0, at 500, 1000, 2000, and 4,000 Hertz, 
respectively.  

In March 1968, the veteran complained of having a stopped up 
right ear and that he was unable to hear.  Upon physical 
evaluation, there was a build up of wax in the right ear.  
The veteran received medication, was returned to his unit to 
have his ear cleaned out and was instructed to return to the 
regiment in two days if his hearing problems persisted.  The 
veteran retuned to the clinic the next day and complained of 
an ache in his right ear, which appeared inflamed.  Upon 
physical evaluation, the veteran's right ear canal was red 
and he was unable to hear.  The examining physician indicated 
that there was a possible infection of the right ear.  The 
veteran was given ear drops and was instructed to return to 
the clinic.  An audiological examination performed at service 
separation in March 1968 reflects pure tone thresholds of the 
right ear of 15, 15, 10, at 500, 3000, and 4000 Hertz, 
respectively.  

Post-service private and VA treatment and examination 
reports, dating from 1974 to 2003 include VA audiological 
reports, dated in January 2000 and October 2002, which 
contain conflicting audiogram results as to whether the 
veteran has right ear hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2002).  In 
light of these conflicting findings and in the absence of any 
medical opinion as to the etiology of any currently present 
right ear hearing loss disability, the Board finds that the 
veteran should be afforded an additional VA examination prior 
to final appellate review of the claim.  Littke, supra.

Finally, an October 2002 VA audiological examination report 
reflects that the examiner reported that the veteran had 
undergone an audiological examination by VA in May 2001.  
However, a copy of the May 2001 examination report is not 
contained in the claims files.  In this regard, the veteran's 
complete VA file must be obtained because these records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the skin and right ear hearing 
loss service connection claims, in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should obtain a report of the 
May 2001 VA audiological examination of 
the veteran referenced in the October 
2002 VA examination report, and associate 
it with the claims files.  If this 
examination report can not be obtained, 
documentation as to its absence must be 
noted in the claims files.  

3.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims for service 
connection for a skin disability, to 
include tinea pedis as due to exposure to 
Agent Orange and for right ear hearing 
loss.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims files.  If the RO is 
unsuccessful in obtaining any records 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide a copy of such records.

4.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
by a physician with appropriate expertise 
to determine the etiology and extent of 
any currently present right ear hearing 
loss.  All necessary testing, to include 
audiological testing, should be 
conducted.  Based upon the examination 
results and a review of the claims files, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that any current right ear hearing 
loss is etiologically related to the 
veteran's active service.  The rationale 
for all opinions expressed should be 
explained.  The examiner must indicate 
that a review of the claims files was 
made.  The rationale for all opinions 
expressed should be provided.  The 
examination report must be typed. 



5.  Thereafter, the RO should schedule 
the veteran for a VA skin examination by 
the appropriate specialist. An 
examination should be performed in order 
to determine the nature and etiology of 
any currently present skin disability.  
Such tests as the examining physician 
deems necessary should be performed.  
With respect to each skin disability 
noted on examination, the examiner must 
specify whether it is at least as likely 
as not that it is etiologically related 
to any clinical findings noted in 
service, as well as to include due to 
exposure to Agent Orange.  The examiner 
must indicate that a review of the claims 
files was made.  If any of these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  The 
rationale for any conclusions reached 
should be recorded.  The examination 
report must be typed. 

6.  After completion of the foregoing, 
the RO should re-adjudicate the issues on 
appeal.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims files are returned to the 
Board for further review.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



